SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

772
KA 11-00184
PRESENT: SMITH, J.P., CENTRA, FAHEY, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

BRANDON BURYTA, DEFENDANT-APPELLANT.


MUSCATO, DIMILLO & VONA, L.L.P., LOCKPORT (A. ANGELO DIMILLO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered July 6, 2010. The judgment convicted
defendant, upon his plea of guilty, of attempted assault in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of attempted assault in the second degree (Penal Law §§
110.00, 120.05 [1]), defendant contends that County Court abused its
discretion in denying his request for youthful offender status.
“Defendant’s responses to County Court’s questions unequivocally
established that defendant understood the proceedings and was
voluntarily waiving the right to appeal” (People v Gilbert, 17 AD3d
1164, 1164, lv denied 5 NY3d 762; see People v Lopez, 6 NY3d 248,
256), and “[t]he valid waiver of the right to appeal encompasses
defendant’s contention concerning the denial of his request for
youthful offender status” (People v Elshabazz, 81 AD3d 1429, 1429).
In any event, upon our review of the record, we conclude that the
court did not abuse its discretion in denying defendant’s request for
youthful offender status (see People v Bell, 56 AD3d 1227, lv denied
12 NY3d 781; People v Potter, 13 AD3d 1191, lv denied 4 NY3d 889; see
generally CPL 720.20 [1] [a]), and we decline his request to exercise
our interest of justice jurisdiction to adjudicate him a youthful
offender (cf. People v Shrubsall, 167 AD2d 929, 929-930).




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court